           Case 1:20-cr-00468-RMB Document 42 Filed 01/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
                                                      :
UNITED STATES OF AMERICA                              :
                                                      :     Case No.: 20 Cr. 468 (RMB)
                  v.                                  :
                                                      :     NOTICE OF MOTION
ROBERT HADDEN                                         :
                                                      :
                                    Defendant.        :
------------------------------------------------------x

        PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law and the

annexed Declarations of WAYNE E. GOSNELL, JR. and ROBERT HADDEN and attached and

accompanying Exhibits, defendant Robert Hadden will move this Court, before the Honorable

Richard M. Berman, U.S.D.J. at the United States Courthouse located at 500 Pearl Street, New

York, New York, on January 9, 2021 to Reconsider the Court’s December 23, 2020 Decision &

Order and granting the following relief: (1) an Order clarifying that Clayman & Rosenberg

LLP’s representation of Mr. Hadden in this matter has been terminated and excusing Clayman &

Rosenberg LLP from further appearances; and (2) an Order granting Mr. Hadden’s application

for court-appointed counsel.

Dated: New York, NY
       January 4, 2021
                                                     Respectfully submitted,


                                                     By:____________________________
                                                           Wayne E. Gosnell, Jr.
                                                           Isabelle A. Kirshner
                                                           CLAYMAN & ROSENBERG LLP
                                                           305 Madison Avenue, Suite 650
                                                           New York, New York 10165
                                                           Counsel for Robert Hadden
         Case 1:20-cr-00468-RMB Document 42 Filed 01/04/21 Page 2 of 2




By ECF to:
      Jessica Lonergan
      Maurene Comey
      Lara Pomerantz
      Assistant United States Attorneys
      United States Attorney’s Office
      Southern District of New York
      One St. Andrews Plaza
      New York, NY 10007

       Counsel for United States of America
